-+ r       Case 2:20-mj-01653-DUTY Document 7 Filed 04/14/20 Page 1 of 2 Page ID #:17
                                                                                                           FILED
                                                                                                  CLERIC, L.S. DISTR[Ci COURT



                                       iJNITED STATES DISTRICT COURT                              April 14, 2020
                                      CENTRAL DISTRICT OF CALIFORNIA                            CENTRAL DI
                                                                                                         `ST~RIC
                                                                                                              ,~T OF CALIFORMA
                                                                                                  BY:     Y 1Y1       DEPUiY




                                              CRIMINAL MINUTES -GENERAL
         Case No.       20-1653M                                                     Date     April l4, 2020
        Title           United States v. Guevara-Lopez



        Present: T`he Honorable       Michael R. Wilner
                             Veronica Piper                                            n/a
                             Deputy Clerk                                    Court Reporter /Recorder

                 Attorneys Present for Government:                      Attorneys Present for Defendant:
                                   n/a                                                  n/a
        Proceedings:               ORDER OF DETENTION —SUPERVISED RELEASE ALLEGATION

             The Court conducted a detention hearing pursuant to Federal Rule of Criminal
       Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged
       violations) ofthe terms of Defendant's ❑probation / ~ supervised release.


             The Court finds that Defendant has not carried his/her burden of establishing by clear and
       convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:
                         ~       will appear for further proceedings as required if released.

                         ~       will not endanger the safety of any other person or the community if
                                 released.


                The Court bases its findings on the following:
                         ~       Allegations in petition

                         ~       Lack of bail resources

                         ❑       No stable residence or employment

                         ~       Ties to foreign countries

                         ❑       Previous failure to appear or violations of probation, parole, or release

                         ❑       Nature of previous criminal convictions

                         ❑       Substance abuse



       MRW-2SR (9/16)                            CRIMINAL MINUTES -GENERAL                                        Page 1 of2
    Case 2:20-mj-01653-DUTY Document 7 Filed 04/14/20 Page 2 of 2 Page ID #:18



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORI~TIA


                                 CRIMINAL MINUTES -GENERAL
 Case No.       20-1653M                                                 Date   April 14, 2020
 Title          United States v. Guevara-Lopez


                 ❑      Already in custody on state or federal offense

                 ~      Refusal to interview with Pretrial Services

                 ❑■

         ~       Defendant did not oppose the detention request.


                                                 * **
      IT IS TI~REFORE ORDERED that the defendant be detained pending further
proceedings.




MRW-2SR(9/16)                          CRIMINAL MINUTES -GENERAL                             Page 2 of2
